CONCURRING OPINION
Donlon, Judge:
I concur in the result, but not for the same reasons as those which my colleagues have stated in the principal opinion.
I agree that sheer numbers of reports or affidavits, if they are merely repetitive, do not tip the scales in weighing evidence. Our problem here is not quite so simple as that.
I find that exhibit A (report of the consular officer at Frankfurt, West Germany, on his interview with Miss Hasenfuss) is defective as proof because it states what, under tariff law, is a legal conclusion, and fails utterly to show facts as to sales practices on which the court could form its own conclusions of law.
What were the facts as to methods of sale, at wholesale, to domestic German buyers by Meuser? What were the facts as to sale of similar merchandise by other sellers, at wholesale, to domestic German buyers? Either Miss Hasenfuss did not say, or the consular officer failed to report it. The conclusion of law which he does report is without probative value.
However, appellee (defendant below) does not have the burden of proving those facts, unless and until appellants (plaintiffs below) have made out a prima facie case. The question is, has that case been made?
Do the reports of the Treasury agents make appellants’ case for it? As Judge Richardson aptly stated, in United States v. Baar & Beards, Inc., 40 Cust. Ct. 874, A.R.D. 85:
The importer may be relieved of the burden of proof usually required to overcome the presumption of the correctness of the finding of value by the appraiser, when the Government submits documents, as here, which contain evidence in support of the importer’s claim. [P. 881.]
The agents’ reports do, indeed, contain some evidence, i.e., facts rather than conclusions, and, on that basis, are entitled to credence as *529evidence. The difficulty is that, as the majority opinion points out, the facts shown do not relate to substantially the period of these importations. Plaintiffs below failed to meet their burden of proof, even with defendant’s reports.
For the reasons I have stated, I join in affirming the judgment below.